DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, TABATA et al. (US Patent Application Publication 20180145453 A1) teaches: “a power supply circuit breaker device 10, comprising: a pair of first terminals 500 configured to switch between an energizable state ON and a breaking state OFF of a power supply circuit 10 by being connected with and released from each other, a pair of second terminals 200 configured to switch between an energized state ON and a non-energized state OFF of the power supply circuit 10 by being connected with or released from each other; a first connector housing 410 including one of the pair of first terminals 500 and one of the pair of second terminals 200; a second connector housing 110 that includes the other one of the pair of first terminals 500, and is disposed to be able to be engaged with the first connector housing 410; a lever (along 100) that is disposed on the second connector housing 110 in a rotatable manner (along 420), includes an operation part (along 116) at a rotation end part (along 420), and is configured to rotate between a completely engaged position (seen in figure 29 and 31) at which the operation part (along 116) side becomes the closest to the first connector 
However, TABATA fails to provide, teach or suggest: a lever that and is configured to rotate relative to each of the first connector housing and the second connector housing and the pair of second terminals is in an unconnected state with each other when the power supply circuit breaker device is in a half-engaged state in which the lever is positioned at the middle position and rotation of the lever is regulated by the lock part, and in the half-engaged state, a part of the contact pieces are brought into elastic contact with one of the pair of first terminals in a direction in which the elastic force acts as in the completely engaged state, and the other part of the contact pieces is brought into elastic contact with one of the pair of first terminals at a position that is further displaced in a direction in which the elastic force acts as compared with a position at in the completely engaged state.
Claims 2-4 are dependent on claim 1 and are therefore allowable for the same reasons.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831